Citation Nr: 9920236	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel
INTRODUCTION

The veteran had active service from December 1945 to October 
1948 and from June 1950 to June 1953.  This appeal arises 
from a March 1997 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to an increased rating 
for PTSD (then rated 10 percent).  The case was before the 
Board of Veterans' Appeals (Board) in November 1997, at which 
time it was remanded for further development.  

While the case was in Remand status, the RO increased the 
rating for PTSD and granted the veteran a total disability 
rating based on individual unemployability.  His 
representative indicated he disagrees with the individual 
unemployability rating. and instead seeks a total schedular 
rating.  The Board notes that matter of the schedular rating 
for PTSD is the issue presently for appellate consideration.  
When the case was previously before the Board, in November 
1997, it was noted that the veteran had withdrawn an issue 
regarding a rating for trenchfoot.  It appears that he has 
since raised a new issue pertaining to the effective date of 
the rating for trenchfoot.  The RO appears to still be in the 
process of making its determination on that issue (A 
development letter was sent to the veteran in April 1999-and 
he has not yet responded.)  Any consideration of this matter 
by the Board before the RO has entered its decision would be 
premature.  The matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's PTSD produces severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people or to obtain or retain employment; 
he has deficiencies in most areas due to such symptoms as 
suicidal ideation and difficulty in adapting to stressful 
circumstances.

2.  Virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, demonstrable inability to obtain or 
retain employment, and total occupational and social 
impairment due to PTSD are not shown.


CONCLUSION OF LAW

A 70 percent schedular rating is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (effective as of November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

Service connection for PTSD was established in December 1993, 
and a 10 percent disability rating was assigned under 
Diagnostic Code 9411, effective from July 26, 1993.  The 
decision was based on an October 1993 VA PTSD examination 
report that found mild PTSD related to combat in Korea.  The 
veteran appealed the rating initially assigned, and in a 
March 1996 decision, the Board denied a rating greater than 
10 percent.  

In April 1996, the RO received VA mental health reports dated 
in 1995 and 1996 indicating problems with nightmares 
concerning combat in Korea, ongoing use of Prozac, and 
concern about possible memory loss.  An April 1996 clinical 
note indicates that the veteran was alert, oriented, casually 
dressed, and neatly groomed.  His conversation was reported 
as fluid and relevant.  His mood and affect were 
asymptomatic.  The assessment was PTSD with no indication of 
cognitive deficits.  

In May 1997, the veteran reported that he had a fear of 
crowds, flashbacks and nightmares causing continued problems 
sleeping and inability to work. 

In June 1997, the RO received additional VA treatment reports 
indicating that the veteran was taking Prozac and Benadryl.  
In July 1996 the veteran reported that his "crazy dreams" 
were getting worse.  Another July 1996 report notes 
continuation of the disturbing dreams.  The examiner 
indicated noted that no psychotic symptoms were reported, nor 
was there any homicidal or suicidal ideation.  The assessment 
was nightmares secondary to PTSD.  Reports dated in 1997 also 
note continued symptoms.  PTSD, personality disorder, and 
dysthymia were diagnosed in 1997.

In July 1997, the veteran testified before the undersigned 
member of the Board that he received VA treatment for PTSD 
and had not received any private treatment.  He indicated 
that he took Prozac and had recurring flashbacks about Korea.  
He reported that he felt depressed all the time and avoided 
crowds.  He reported that his anxiety attacks caused sweats 
and chest tightness.  He did not have many friends and did 
not like loud noises.  He felt that his concentration and 
memory were impaired.  He retired from working in 1987 due to 
disability; however, the disability was related to back 
problems, and not to PTSD.  He testified that he stayed in 
his house and thought of Korea most of the time.  He reported 
that was married and lived with his spouse who occasionally 
had to awaken him from his nightmares.  His Prozac dosage was 
recently increased to 30 mg per day.  He attended VA PTSD 
group counseling several times per month.  

In December 1997, the RO received additional VA outpatient 
reports that indicated ongoing treatment for PTSD.  A July 
1997 report notes that the veteran was in the acute period of 
a Prozac dosage change.  A November 1997 report notes 
continued nightmares and intrusive thoughts of Korea.  He 
reported that cold weather reminded him of Korea.  He was 
alert and oriented, neat and clean, cooperative, coherent, 
and relevant, but dysthymic.  The examiner felt that the 
veteran was worse in his response to treatment.  The 
diagnosis was PTSD exacerbation with weather changes.

In January 1998, a VA examiner reported that the claims file 
was not available for review in conjunction with the current 
examination.  The examiner noted that on the most recent 
visit to the clinic, a diagnosis of PTSD was made and a 
Global Assessment of Functioning (GAF) score of 45 was 
assigned.  [According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 41 to 50 is indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
See 38 C.F.R. § 4.125 (1998)].  The veteran reported that he 
did not work, that he stayed at home mostly, and that he did 
not sleep well at night.  He was up at least four times a 
night.  He frequently awakened in a cold sweat from 
nightmares of Korea.  He slept in a reclining chair in case 
he had to get up and run quickly.  When he was working, he 
did not get along with his coworkers.  The examiner felt that 
the veteran's main psychiatric symptoms were dreams, 
avoidance of crowds, hyper-alertness, and anxiety.  The 
examiner noted that the veteran was tearful during the 
interview and had hoped that this would be the last time that 
he had to go through the process.  The examiner reported that 
the veteran was clean and well groomed, casually dressed, and 
cooperative.  His speech was coherent and fluent.  His 
thoughts were organized, and he denied suicidal or homicidal 
ideation or auditory or visual hallucinations.  He had had 
suicidal thoughts without intent or plan.  He displayed 
appropriate affect, labile mood, and cognitive functions 
appropriate for his age.  The Axis I diagnosis was PTSD, 
chronic.  The GAF score was 47 currently, 48 maximum during 
the last year.

In November 1998, the veteran was again examined for PTSD by 
the VA examiner who performed the prior examination.  The 
examiner noted review of the veteran's claims file, 
specifically his medical history.  Current psychiatric 
symptoms included nightmares, flashbacks, startle reaction, a 
dislike of being around people, forgetfulness and decreased 
concentration.  During the examination, the veteran also 
reported that he felt like yelling and that he was angry 
about previous examination reports.  The veteran reported 
that he was "all shook up and cannot think."  His sleep 
problems and reaction to noises continued.  He reportedly 
related only to his grandchildren and not to his children.  
The examiner felt that the veteran was anxious and disruptive 
at times but reported that the veteran did cooperate during 
the interview.  His speech was coherent and relative and his 
thoughts were organized.  He admitted to suicidal ideation 
and also said that he would like to hurt some people, 
although the examiner felt that the veteran had no present 
intent to hurt himself or others.  He was alert and oriented 
times four and his memory was functioning in that he knew his 
Social Security number, the name of the president, and some 
current events.  The examiner noted some impairment in the 
veteran's ability to abstract and in his recent memory.  The 
diagnosis was chronic PTSD.  The examiner assigned a GAF 
score of 46 currently, maximum in past year 48.  The examiner 
further explained that the assigned GAF score represented the 
level of the veteran's psychosocial functioning.  

In February 1999, the RO granted individual unemployability 
on the basis that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, effective July 26, 1993.  

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The current claim arose prior to November 7, 1996, the 
effective date that the regulation pertaining to evaluation 
of mental disorders was amended.  See 61 Fed. Reg. 52695-
52702 (1996) (now codified at 38 C.F.R. §§ 4.125- 4.130 
(1998)) (hereinafter referred to as the "revised 
criteria").  Accordingly, when regulations are changed 
during the course of an appeal, the criteria that are to the 
advantage of the veteran should be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  See Rhodan v. West, 
12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 55 
(1998).

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent evaluation is warranted for PTSD when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Finally, a 100 
percent evaluation is warranted for PTSD when: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 3) the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Code 9411 (effective 
prior to Nov. 7, 1996). 

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

The Board finds that during the appeal period, the veteran's 
PTSD symptoms were manifested by frequent intrusive thoughts, 
nightmares, flashbacks, decreased concentration and short-
term memory and other features such as hypervigilance, 
suicidal thoughts and avoidance of people.  His family 
relationships consisted of his spouse and grandchildren, but 
apparently not his children.  He had few friends.  The 
veteran's PTSD medication was increased during this period.  

Comparing these symptoms to the former provisions of the 
rating schedule, the Board finds that they reflect a severe 
degree of impairment in the ability to establish and maintain 
effective or favorable relationships with people or to obtain 
or retain employment.  Although good cognitive functions are 
shown in general, impaired adaptation to stressful 
circumstances is shown.  The GAF scores assigned have 
consistently been in the 40's, reflecting disability 
comparable to inability to make friends and unable to keep a 
job.  

The Board finds that a 70 percent rating is also warranted 
under the revised provisions.  The veteran's symptoms of 
frequent intrusive thoughts, nightmares, flashbacks, 
decreased concentration, short-term memory, hypervigilance, 
suicidal thoughts and avoidance of people closely correspond 
with the criteria for a 70 percent rating (occupational and 
social impairment with deficiencies in most areas). The Board 
finds that, overall, the veteran's disability level 
throughout the appeal period approximates the criteria for a 
70 percent rating under both the former and the revised 
provisions of the rating schedule.  

The Board has considered the criteria for the next higher, 
100 percent, rating under both the previous and the current 
schedular provisions.  Reviewing the requirements for a 100 
percent rating under the prior criteria, the Board finds that 
demonstrable unemployability due to PTSD, alone, is not 
shown.  Likewise, the veteran is neither virtually isolated 
in the community, nor does he show a profound retreat from 
mature behavior.  Similarly, under the new criteria, he does 
not exhibited the symptoms listed as indicative of total 
occupational and social impairment.  There is no gross 
impairment of thought processes, no intermittent inability to 
perform daily living activities, no disorientation to time or 
place, no memory loss for names of close relatives or own 
name, no persistent danger of hurting self or others.  There 
are no persistent delusions or hallucinations.  

In summary, while the veteran's PTSD symptoms warrant a 70 
percent rating under either the old or the new criteria, they 
do not warrant a 100 percent schedular rating under either of 
the alternative provisions.  Accordingly, a 100 percent 
schedular rating, but no higher is warranted.   


ORDER

A 70 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.  

	
	
	______________________________
	George R. Senyk
                                    Member, Board of 
Veterans' Appeals



 

